Citation Nr: 0942370	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-18 382	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include as secondary to a head injury.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to a higher initial rating for lumbar strain, 
evaluated as noncompensable from April 12, 1979 to April 27, 
1999; 10 percent disabling from April 28, 1999 to January 29, 
2004; and 20 percent disabling since January 30, 2004.

4.  Entitlement to an increased rating for a left knee 
disability, evaluated as 10 percent disabling during the 
period prior to March 5, 1981; 20 percent disabling from 
March 5, 1981 to April 27, 1999; and 30 percent disabling 
since April 28, 1999.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1978 to 
April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the Buffalo, New York Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Veteran submitted a notice of disagreement (NOD) in July 
2005 with the effective date assigned for his service 
connection claim for bilateral pes planus.  In June 2006, the 
Veteran submitted a statement in which he withdrew his appeal 
as to this issue.  38 C.F.R. § 20.204 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND


In February 1980, the RO issued a rating decision denying 
entitlement to service connection for sinusitis, residuals of 
an eye injury, and a mental condition; and granting service 
connection for left knee sprain and lumbar strain, evaluated 
as noncompensable.  Notice of this decision was sent to the 
Veteran on March 14, 1980.  In a June 1980 rating decision 
the RO granted a temporary total rating for the left knee 
disability effective from January 27 to March 31, 1980, and a 
10 percent rating thereafter.

On March 5, 1981, the RO received a communication from the 
Veteran, which he styled a "Disagreement."  He expressed 
disagreement with the denials of service connection for 
sinusitis and a mental condition.  He also expressed 
disagreement with the 10 percent rating for his left knee 
disability and the noncompensable evaluation for his back 
disability.  He asked for advice on procedural rights during 
the appeals process.

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b); 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. 
§ 20.201 (2005).

Given VA's duty to liberally construe a Veteran's pleadings, 
the Veteran's March 1981 communication must be viewed as a 
valid notice of disagreement with the February 1980 decision 
denying service connection for sinusitis and a mental 
condition, and with the initial evaluation for the low back 
disability; as well as a valid notice of disagreement with 
the June 1980 decision establishing a 10 percent rating for 
the left knee disability.

Over the years, the ratings for the left knee and back 
disabilities have been increased, but the Veteran is 
generally presumed to be seeking the maximum benefit 
available under law.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO has issued a statement of the case only with regard to 
the mental condition.  A statement of the case is required in 
response to the notice of disagreement with regard to the 
other issues discussed in the March 1981 notice of 
disagreement.  The Board must remand these issues for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between a current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran's service treatment records establish that he was 
involved in a motor vehicle accident in 1978, that he struck 
his head during this incident and that he may have lost 
consciousness as a result.  In response to a proposed general 
discharge, the Veteran reported that he had been depressed.  
Post-service treatment records document his diagnosis and 
treatment for a variety of psychiatric conditions.  A June 
2006 opinion from the Veteran's treating VA psychiatrist 
linked the Veteran's current psychiatric condition to his 
service and in a May 2006 treatment note, a VA psychologist 
linked his current psychiatric condition to a traumatic brain 
injury.

However, the June 2006 psychiatric opinion was based on an 
inaccurate factual premise, namely that the Veteran received 
psychiatric treatment in 1978 about a "year after he was 
discharged from service;" the Veteran was not discharged 
from service until April 1979.  Neither opinion appears to be 
based on consideration of the contemporaneous record.

A VA psychiatric examination is therefore required to 
determine whether the Veteran's current psychiatric condition 
is related to his service, including his 1978 car accident.

The Veteran's VA treatment records document regular treatment 
for his various diagnosed psychiatric conditions.  Treatment 
records dated through September 2006 are located in the 
claims file.  In addition, the Veteran reported past private 
psychiatric treatment in his initial February 2004.  These 
records are relevant to the claims, and as they are 
adequately identified, VA has an obligation to obtain them. 
38 U.S.C.A. § 5103A.

Accordingly, this case is REMANDED for the following:

1.   The RO/AMC should obtain copies of 
the Veteran's updated VA Medical Center 
(VAMC) treatment records.  Copies of 
treatment records dated through February 
2004 are located in the claims file.

2.  The RO/AMC should take the necessary 
steps to obtain the private psychiatric 
treatment records identified by the 
Veteran in his February 2004 VA treatment 
note.

The Veteran is advised that to obtain 
these records, it may be necessary for him 
to provide written authorization to VA and 
that he may submit these records without 
waiting for VA to request them.

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file.

3.  Following the completion of the above-
development, the RO/AMC should afford the 
Veteran a VA psychiatric examination to 
determine whether he has a current 
psychiatric condition that is related to 
service, including his 1978 motor vehicle 
accident.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should note such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric condition had its onset in 
service or is otherwise related to a 
disease or injury in service, including a 
1978 motor vehicle accident.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

The examiner should provide a rationale 
for this opinion.

4.  The RO/AMC should issue a statement of 
the case with regard to the issues of 
entitlement to service connection for a 
sinus disorder, a higher initial rating 
for lumbar strain, and an increase rating 
for a left knee disability.  No issue 
should be certified to the Board, unless 
there is an adequate substantive appeal.

5.  If any issue for which an appeal has 
been perfected remains denied, the RO/AMC 
should issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


